           Case 2:19-cv-00590-RFB-CWH Document 23 Filed 07/25/19 Page 1 of 2



     Amy J. Oliver (Admitted pro hac vice)
 1
     Laurie E. Abbott (Admitted pro hac vice)
 2   Securities and Exchange Commission
     351 South West Temple, Suite 6.100
 3   Salt Lake City, UT 84101-1950
     Tel.: (801) 524-5796
 4
     olivera@sec.gov
     abbottla@sec.gov
 5
     Attorneys for Plaintiff
 6

 7
                                UNITED STATES DISTRICT COURT
 8                                   DISTRICT OF NEVADA

 9
      SECURITIES AND EXCHANGE                            Case No.: 2:19-cv-590-RFB-CWH
10    COMMISSION
11
                          Plaintiff,                               [PROPOSED] ORDER
12   v.                                                          EXTENDING TIME FOR
                                                                  SERVICE OF PROCESS
13    ALEXANDER BEVIL, an individual;                                  AND FOR
      RICHARD MCCALL BOHNSACK, an                                ALTERNATE MEANS OF
14
      individual; DANIEL THOMAS BROYLES, an                       SERVICE OF PROCESS
15    individual; CHARLES CARY DAVIS, an
      individual; WILLIAM JAMES ROTH, an
16    individual; GLENN JOSEPH STORY, an
17
      individual; and HAROLD WASSERMAN, an
      individual,
18
                          Defendants.
19

20
            Plaintiff Securities and Exchange Commission (the “Commission”) moved this Court for
21
     an order extending the time for service of process and permitting alternate service of process on
22
     defendant Daniel Thomas Broyles, together with a memorandum in support thereof (“Motion for
23

24   Extension and Alternative Service”) on June 13, 2019. Docket No. 16. The Court, having reviewed

25   and considered the Commission’s Motion, and for good cause appearing, GRANTS the
26
     Commission’s Motion for Extension and Alternative Service.
27

28   ACCORDINGLY, IT IS HEREBY ORDERED:



                                                     1
       Case 2:19-cv-00590-RFB-CWH Document 23 Filed 07/25/19 Page 2 of 2




 1

 2   1. The Commission may effect service on defendant Daniel Thomas Broyles by publishing

 3      a notice about the pendency of this action, in the form submitted as Exhibit E to the
 4
        Motion for Extension and Alternative Service, (Docket No. 16-6), in The Los Angeles
 5
        Times, once a week for four consecutive weeks, and may also effect service on Broyles
 6

 7
        by sending the Complaint and summons to his known email address:

 8      danbroyles3@gmail.com.
 9
     2. The Commission may have 60 days from the date of this order to effect service as
10

11      outlined above.

12

13
                                                     IT IS SO ORDERED.
14
                                                     Dated this ____ day of _____________ 2019.
                                                            Jul 26, 2019
15

16                                                   _____________________________
                                                     Honorable Carl W. Hoffman
17
                                                     United States Magistrate Judge
18

19

20

21

22

23

24

25

26

27

28




                                                 2
